DETAILED ACTION
Remarks and amendments submitted by the Applicant up to and including September 18, 2020, for the above-identified application, are herein being considered and examined by the Examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
No claim for priority (foreign or domestic) has been made to date.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 18, 2020, complies with the provisions of 37 CFR 1.97, and is being considered by the examiner.
Specification
The specification for the instant application is compliant for examination purpose.
Drawings
The drawings for the instant application are compliant for examination purpose.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5-9, 11-15 and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Upadhyay et al. (US20220043836A1), hereinafter, “Upadhyay”.
Per claims 1, 7 and 13:    
Per claim 1, Upadhyay discloses:
A computer-implemented method (CIM) (Upadhyay FIGS. 1C, 1D, 1E, 1H, 3, 10, 11 and 12) comprising:
receiving a data catalog (Upadhyay para. [0427], “…the classification system is configured with computer-executable instructions that, when executed, cause the classification system to: obtain a first subset of the plurality of data files…”), with the data catalog including a first plurality of metadata corresponding to a first entity's data (Upadhyay para. [0093], “…it is to be understood that, unless expressly stated otherwise, any reference to primary data 112 generally also includes its associated metadata …”);
classifying, using a machine learning module (Upadhyay para [0313], “… The classification system 350 may be configured to train one or more artificial intelligence models to classify data files and/or to apply trained artificial intelligence model(s) to unclassified data files to classify the unclassified data files. Upadhyay para [0314] “… The multi-class trainer 352 may be configured to train one or more artificial intelligence models to classify data files as being one of a pre-determined plurality of classifications or categories. For example, the pre-determined classifications or categories can include finance; legal; human resources; purely personal; personal but in a professional context …”), a first subset of the first plurality of metadata based, at least in part, upon a data catalog policy to obtain a first classified metadata set (Upadhyay para. [0210], “…a content index engine, can be configured to scan data and/or associated metadata for classification purposes to populate a database (or other data structure) of information, which can be referred to as a “data classification database” or a “metabase.”; Upadhyay para. [0130], “…system 100 may utilize information management policies 148 for specifying and executing information management operations on an automated basis…”; Upadhyay para. [0226] indicates that an “…information management policy 148 is a “provisioning policy,” which can include preferences, priorities, rules, and/or criteria that specify how client computing devices 102 (or groups thereof) may utilize system resources, such as available storage on cloud storage and/or network bandwidth.  …”; Upadhyay para. [0227] further indicates that “…a non-exhaustive list of items that information management policies 148 may specify: [0228] schedules or other timing information, e.g., specifying when and/or how often to perform information management operations; [0229] the type of secondary copy 116 and/or copy format (e.g., snapshot, backup, archive, HSM, etc.); [0230] a location or a class or quality of storage for storing secondary copies 116 (e.g., one or more particular secondary storage devices 108); [0231] preferences regarding whether and how to encrypt, compress, deduplicate, or otherwise modify or transform secondary copies 116; [0232] which system components and/or network pathways (e.g., preferred media agents 144) should be used to perform secondary storage operations; [0233] resource allocation among different computing devices or other system components used in performing information management operations (e.g., bandwidth allocation, available storage capacity, etc.); [0234] whether and how to synchronize or otherwise distribute files or other data objects across multiple computing devices or hosted services; and [0235] retention information specifying the length of time primary data 112 and/or secondary copies 116 should be retained, e.g., in a particular class or tier of storage devices, or within the system 100…”; Upadhyay para. [0266], “…storage manager 140 may permit a user to specify aspects of storage policy 148A. For example, the storage policy can be modified to include information governance policies to define how data should be managed in order to comply with a certain regulation or business objective.”; Upadhyay para. [0267] “…Information governance policies allow administrators to obtain different perspectives on an organization's online and offline data, without the need for a dedicated data silo created solely for each different viewpoint.  …”; further, Upadhyay para. [0268] “… An information governance policy may comprise a classification policy, which defines a taxonomy of classification terms or tags relevant to a compliance task and/or business objective. A classification policy may also associate a defined tag with a classification rule. A classification rule defines a particular combination of criteria, such as users who have created, accessed or modified a document or data object; file or application types; content or metadata keywords; clients or storage locations; dates of data creation and/or access; review status or other status within a workflow (e.g., reviewed or un-reviewed) …”);
determining that the first entity's data corresponding to the first classified metadata set must be migrated from a source location to a target location based, at least in part, upon the data catalog policy (Upadhyay para. [0130], “…system 100 may utilize information management policies 148 for specifying and executing information management operations on an automated basis. Generally, an information management policy 148 can include a stored data structure or other information source that specifies parameters (e.g., criteria and rules) associated with storage management or other information management operations. Storage manager 140 can process an information management policy 148 and/or index 150 and, based on the results, identify an information management operation to perform…”; Upadhyay para. [0162], “…These operations can generally include (i) data movement operations…”; Upadhyay para. [0164], “…data movement operations are generally storage operations that involve the copying or migration of data between different locations in system 100. For example, data movement operations can include operations in which stored data is copied, migrated, or otherwise transferred from one or more first storage devices to one or more second storage devices…”); and
migrating the first entity's data corresponding to the first classified metadata set from a source location to a target location (Upadhyay para. [0130], “…system 100 may utilize information management policies 148 for specifying and executing information management operations on an automated basis. Generally, an information management policy 148 can include a stored data structure or other information source that specifies parameters (e.g., criteria and rules) associated with storage management or other information management operations. Storage manager 140 can process an information management policy 148 and/or index 150 and, based on the results, identify an information management operation to perform, identify the appropriate components in system 100 to be involved in the operation (e.g., client computing devices 102 and corresponding data agents 142, secondary storage computing devices 106 and corresponding media agents 144, etc.), establish connections to those components and/or between those components, and/or instruct and control those components to carry out the operation…”; Upadhyay para. [0164], “…data movement operations are generally storage operations that involve the copying or migration of data between different locations in system 100. For example, data movement operations can include operations in which stored data is copied, migrated, or otherwise transferred from one or more first storage devices to one or more second storage devices…”).
Per claim 7, Upadhyay discloses a computer program product (CPP) (Upadhyay FIGS. 1C, 1D, 1E, 1H, 3, 10, 11 and 12) comprising:
a machine readable storage device (Upadhyay para. [0432]); and
computer code stored on the machine readable storage device, with the computer code including instructions and data (Upadhyay para. [0432]) for causing a processor(s) set to perform operations.  In addition, claim 7 recites limitations that are similar to those of claim 1.  Therefore, claim 7 is rejected with the same rationale as applied against claim 1 above.
Per claim 13, Upadhyay discloses a computer system (CS) (Upadhyay FIGS. 1C, 1D, 1E, 1H, 3, 10, 11 and 12) comprising:
a processor(s) set (Upadhyay para. [0082]);
a machine readable storage device (Upadhyay para. [0432]); and
computer code stored on the machine readable storage device, with the computer code including instructions and data (Upadhyay para. [0432]) for causing the processor(s) set to perform operations. In addition, claim 13 recites limitations that are similar to those of claim 1.  Therefore, claim 13 is rejected with the same rationale as applied against claim 1 above.

Per claims 2, 8 and 14:    
Per claim 2, Upadhyay discloses:
The CIM of claim 1 wherein the first entity's data corresponding to the first classified metadata set is personal identifiable information (PII) (Upadhyay para. [0269], “…One specific type of classification tag, which may be added to an index at the time of indexing, is an “entity tag.” … Examples of entity tags might include, e.g., social security numbers (e.g., any numerical content matching the formatting mask XXX-XX-XXXX) …”).
Per claim 8, the rejection of claim 7 is incorporated.  In addition, claim 8 is a CPP claim that recites limitations that are similar to those of claim 2.  Therefore, claim 8 is rejected with the same rationale as applied against claim 2 above. 
Per claim 14, the rejection of claim 13 is incorporated.  In addition, claim 14 is a CS claim that recites limitations that are similar to those of claim 2.  Therefore, claim 14 is rejected with the same rationale as applied against claim 2 above. 

Per claims 3, 9 and 15:    
Per claim 3, Upadhyay discloses:
The CIM of claim 1 wherein the classification of the first subset of the first plurality of metadata is done automatically based upon the data catalog policy (Upadhyay para. [0130], “…system 100 may utilize information management policies 148 for specifying and executing information management operations on an automated basis…”; Upadhyay para. [0210], “…a content index engine, can be configured to scan data and/or associated metadata for classification purposes to populate a database (or other data structure) of information, which can be referred to as a “data classification database” or a “metabase.”; Upadhyay para. [0226] indicates that an “…information management policy 148 is a “provisioning policy,” which can include preferences, priorities, rules, and/or criteria that specify how client computing devices 102 (or groups thereof) may utilize system resources, such as available storage on cloud storage and/or network bandwidth.  …”; Upadhyay para. [0227] further indicates that “…a non-exhaustive list of items that information management policies 148 may specify: [0228] schedules or other timing information, e.g., specifying when and/or how often to perform information management operations; [0229] the type of secondary copy 116 and/or copy format (e.g., snapshot, backup, archive, HSM, etc.); [0230] a location or a class or quality of storage for storing secondary copies 116 (e.g., one or more particular secondary storage devices 108); [0231] preferences regarding whether and how to encrypt, compress, deduplicate, or otherwise modify or transform secondary copies 116; [0232] which system components and/or network pathways (e.g., preferred media agents 144) should be used to perform secondary storage operations; [0233] resource allocation among different computing devices or other system components used in performing information management operations (e.g., bandwidth allocation, available storage capacity, etc.); [0234] whether and how to synchronize or otherwise distribute files or other data objects across multiple computing devices or hosted services; and [0235] retention information specifying the length of time primary data 112 and/or secondary copies 116 should be retained, e.g., in a particular class or tier of storage devices, or within the system 100…”; Upadhyay para. [0267] indicates that an “…Information governance policies allow administrators to obtain different perspectives on an organization's online and offline data, without the need for a dedicated data silo created solely for each different viewpoint.  …”; further, Upadhyay para. [0268] indicates that “… An information governance policy may comprise a classification policy, which defines a taxonomy of classification terms or tags relevant to a compliance task and/or business objective.  A classification policy may also associate a defined tag with a classification rule. A classification rule defines a particular combination of criteria, such as users who have created, accessed or modified a document or data object; file or application types; content or metadata keywords; clients or storage locations; dates of data creation and/or access; review status or other status within a workflow (e.g., reviewed or un-reviewed) …” Upadhyay para [0313], “… The classification system 350 may be configured to train one or more artificial intelligence models to classify data files and/or to apply trained artificial intelligence model(s) to unclassified data files to classify the unclassified data files. Upadhyay para [0314] “… The multi-class trainer 352 may be configured to train one or more artificial intelligence models to classify data files as being one of a pre-determined plurality of classifications or categories. For example, the pre-determined classifications or categories can include finance; legal; human resources; purely personal; personal but in a professional context …”).
Per claim 9, the rejection of claim 7 is incorporated.  In addition, claim 9 is a CPP claim that recites limitations that are similar to those of claim 3.  Therefore, claim 9 is rejected with the same rationale as applied against claim 3 above. 
Per claim 15, the rejection of claim 13 is incorporated.  In addition, claim 15 is a CS claim that recites limitations that are similar to those of claim 3.  Therefore, claim 15 is rejected with the same rationale as applied against claim 3 above. 

Per claims 5, 11 and 17:    
Per claim 5, Upadhyay discloses:
The CIM of claim 1 wherein the target location for migrating the first entity's data corresponding to the first classified metadata set is to a public cloud-based server (Upadhyay para. [0084], “…In some cases, storage devices are provided in a cloud storage environment (e.g., a private cloud or one operated by a third-party vendor), whether for primary data or secondary copies or both…”; Upadhyay para. [0225], “…An audit policy may further specify rules for handling sensitive objects. As an example, an audit policy may require that a reviewer approve the transfer of any sensitive objects to a cloud storage site …”).
Per claim 11, the rejection of claim 7 is incorporated.  In addition, claim 11 is a CPP claim that recites limitations that are similar to those of claim 5.  Therefore, claim 11 is rejected with the same rationale as applied against claim 5 above. 
Per claim 17, the rejection of claim 13 is incorporated.  In addition, claim 17 is a CS claim that recites limitations that are similar to those of claim 5.  Therefore, claim 17 is rejected with the same rationale as applied against claim 5 above. 

Per claims 6, 12 and 18:    
Per claim 6, Upadhyay discloses:
The CIM of claim 1 wherein the data catalog policy is created by a data governance officer (Upadhyay para. [0043], “… The organization that employs system 100 may be a corporation or other business entity, non-profit organization, educational institution, household, governmental agency, or the like.  Upadhyay para. [0266], “…storage manager 140 may permit a user to specify aspects of storage policy 148A. For example, the storage policy can be modified to include information governance policies to define how data should be managed in order to comply with a certain regulation or business objective.”; Upadhyay para. [0226] indicates that an “…information management policy 148 is a “provisioning policy,” which can include preferences, priorities, rules, and/or criteria that specify how client computing devices 102 (or groups thereof) may utilize system resources, such as available storage on cloud storage and/or network bandwidth.  …”; Upadhyay para. [0227] further indicates that “…a non-exhaustive list of items that information management policies 148 may specify: [0228] schedules or other timing information, e.g., specifying when and/or how often to perform information management operations; [0229] the type of secondary copy 116 and/or copy format (e.g., snapshot, backup, archive, HSM, etc.); Upadhyay para. [0267] indicates that an “…Information governance policies allow administrators to obtain different perspectives on an organization's online and offline data, without the need for a dedicated data silo created solely for each different viewpoint.  …”; further, Upadhyay para. [0268] indicates that “…An information governance policy may comprise a classification policy, which defines a taxonomy of classification terms or tags relevant to a compliance task and/or business objective…”; Upadhyay’s governance policies are defined by governance officer/user).
 Per claim 12, the rejection of claim 7 is incorporated.  In addition, claim 12 is a CPP claim that recites limitations that are similar to those of claim 6.  Therefore, claim 12 is rejected with the same rationale as applied against claim 6 above.
Per claim 18, the rejection of claim 13 is incorporated.  In addition, claim 18 is a CS claim that recites limitations that are similar to those of claim 6.  Therefore, claim 18 is rejected with the same rationale as applied against claim 6 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Upadhyay et al. (US20220043836A1), hereinafter, “Upadhyay”, in view of Denyer et al. (US20190288915A1), hereinafter, “Denyer”.
Per claims 4, 10 and 16:    
Per claim 4, Upadhyay teaches the CIM of claim 1.   Upadhyay does not explicitly disclose, but Denyer (also pertaining to data migration) teaches, providing enhanced security for a migrated item by storing it behind a firewall (Denyer para. [0113], “…For further security, the data 44 may be transmitted through a firewall 56 as shown in FIG. 1. The firewall 56, according to one embodiment, is a web application firewall (WAF). The firewall 56 may white-list the public ID of the enterprise to only permit transmissions from the source network 42. …”).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Upadhyay’s arrangement to include the option of storing data behind a firewall as taught by Denyer, to result in an arrangement of:  
wherein the target location for migrating the first entity's data corresponding to the first classified metadata set is behind a firewall.
Motivation for modifying would have been to have provide firewall-protected storage for particularly sensitive data, such as personal identifiable information (PII) (as may necessarily be required by some governmental privacy regulations).
Per claim 10, the rejection of claim 7 is incorporated.  In addition, claim 10 is a CPP claim that recites limitations that are similar to those of claim 4.  Therefore, claim 10 is rejected with the same rationale as applied against claim 4 above. 
Per claim 16, the rejection of claim 13 is incorporated.  In addition, claim 16 is a CS claim that recites limitations that are similar to those of claim 4.  Therefore, claim 16 is rejected with the same rationale as applied against claim 4 above. 

Conclusion
The prior art made of record and listed on the attached Form PTO-892 not relied upon is considered pertinent to applicant's disclosure.  For example, some Form PTO-892-listed references include:
Kottomtharayil et al. (US7734669B2) relates to a data management system which includes a metabase.
Prahlad et al. (US7747579B2) relates to arrangements for managing electronic data based on a metabase formed from metadata.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul J Skwierawski whose telephone number is (571)272-2642. The examiner can normally be reached 7:30am-4:00pm weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisory primary examiner (SPE) Yin-Chen Shaw can be reached on (571)272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Paul Skwierawski/
Patent Examiner, Art Unit 2498

/YIN CHEN SHAW/Supervisory Patent Examiner, Art Unit 2498